                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHARLES TALBERT                                     CIVIL ACTION

                       v.                            NO. 18-2518

 RACHAEL CIGLAR

                                         MEMORANDUM

KEARNEY,J.                                                                       February 15, 2019

        Depending on the crime, a judge may sentence the convicted defendant to probation in lieu

of jail time.   If the judge finds probation warranted, she will set specific terms for probation

including reporting to the probation officer for status updates. Our society, through the criminal

justice system, relies upon the state probation officers to monitor persons on probation and enforce

court sentences.   Failure to honor probation terms may result in a judge revoking probation after

hearings and sentencing the convicted defendant to jail. When a citizen fails to comply with his

probation obligations including to report, he should expect the probation officer may seek a bench

warrant to return him to the judge for a hearing on violating probation. Otherwise, the convicted

defendant may ignore the penalty for his crime. We today address frequent civil rights litigant

Charles Talbert's challenge to a thirty-day jail sentence imposed by a state court judge for violating

a probation sentence by failing to report to the probation officer. Charles Talbert now sues his

probation officer claiming her arrest of him for violating probation violates his First, Fourth and

Fourteenth Amendment rights because she lacked probable cause. We must dismiss his claims

seeking to overturn final findings in the state criminal court. He also fails to state a claim in this

third attempt at suing his probation officer in this Court and we dismiss his second amended

complaint with prejudice.
I.      Background

        On June 6, 2018, a Pennsylvania state court found Charles Talbert guilty of harassment

and the state court judge sentenced him to three months of probation. 1 The state court judge ordered

Mr. Talbert to attend Narcotics Anonymous or Alcoholics Anonymous meetings at least two times

a week and to report to Probation Officer Rachael Ciglar of the Adult Probation/Parole

Department. 2

        Less than two weeks later, Mr. Talbert pro se sued Officer Ciglar for First Amendment

retaliation and abuse of process alleging Officer Ciglar threatened to have him arrested if he did

not report to her office on June 15, 2018 3 in retaliation for filing a petition for post-conviction

relief and challenging whether his probation terms required him to report to Officer Ciglar's office.

We granted him leave to proceed in forma pauperis. As it is Officer Ciglar's job to advise Mr.

Talbert of the consequences of failing to honor probation terms, we dismissed his complaint

without prejudice for failure to state a claim and permitted leave for Mr. Talbert to file an amended

complaint consistent with Fed.R.Civ.P. 11.4 Mr. Talbert filed an amended complaint to add the

Chief Probation Officer of the Adult Probation/Parole Department. 5 One week later Mr. Talbert

filed a motion for emergency relief requesting this Court order Officer Ciglar to withdraw a bench

warrant she requested from the state court because Mr. Talbert violated his probation. 6 We denied

Mr. Talbert's motion on July 16, 2018, as we must not intervene with state court criminal

proceedings. 7

       On July 30, 2018, the state court judge revoked Mr. Talbert's probation for violating its

terms and sentenced him to thirty-days incarceration. 8 Three days later, Mr. Talbert requested

leave to file a second amended complaint adding additional claims against Officer Ciglar and




                                                 2
dismissing the Chief Probation Officer. 9 We granted his motion and Mr. Talbert filed a Second

Amended Complaint. 10

        In his third attempt at a complaint, Mr. Talbert now alleges Officer Ciglar misused the state

court's process by issuing a bench warrant for his arrest in retaliation for Mr. Talbert exercising

his First Amendment right to file this case against her. 11 Officer Ciglar "misrepresented material

facts in order to obtain the arrest warrant, by stating that [Mr. Talbert] didn't sign the 'rules of

probation' correctly, when [Mr. Talbert] did." 12      Officer Ciglar's alleged misrepresentations

caused him to be falsely arrested and imprisoned under "inhumane conditions" for approximately

two weeks in violation of the Fourth and Fourteenth Amendments. 13 Mr. Talbert seeks

compensatory, punitive, exemplary and "aggravated" damages from Officer Ciglar. 14

II.     Analysis

        Officer Ciglar moves to dismiss Mr. Talbert's second amended complaint arguing (1) his

claims are barred by the Heck doctrine and (2) Mr. Talbert fails to plausibly plead facts to support

the claims. 15

        To survive dismissal, a plaintiff enjoying in forma pauperis status must satisfy 28 U.S.C.

§ 1915(e)(2)(B)(ii), the same standard as a motion to dismiss under Fed. R. Civ. P. 12(b)(6). 16 "[A]

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face." 17 Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice. 18

        An individual may sue state actors for violating constitutional rights under 42 U.S.C. §

1983 . 19 He must allege a person acting under color of state law engaged in conduct violating a

right protected by the Constitution or laws of the United States. 20




                                                  3
        A. The Heck doctrine bars Mr. Talbert's claims against Officer Ciglar.

        Officer Ciglar argues Mr. Talbert's claims should be dismissed as barred by the Heck

doctrine or, more specifically, the state court's revocation of Mr. Talbert's probation. In Heck v.

Humphrey, the Supreme Court held "to recover damages for allegedly unconstitutional conviction

or imprisonment, or for other harm caused by actions whose unlawfulness would render a

conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has

been reversed, expunged, declared invalid, or called into question by a federal court's issuance of

a writ of habeas corpus."21 In other words, where "success in [the] action would necessarily

demonstrate the invalidity of confinement or its duration," we must dismiss. 22

        Our Court of Appeals applies Heck to claims against probation and parole officers relating

to revocation and denial proceedings. 23 In Williams v. Consovoy, the plaintiff instituted a § 1983

action against his parole officer, after the revocation of his parole, alleging the officer "seized him

without probable cause and caused him to be arrested and falsely incarcerated."24 The officer

arrested the plaintiff for technical violations of his parole including his failure to obtain approval

to change his employment and residence. 25 Our Court of Appeals affirmed the district court

dismissing the case because finding for the plaintiff in his § 1983 claims against the parole officer

would necessarily demonstrate the invalidity of the revocation decision, which had not been

rendered invalid. 26

        Each of Mr. Talbert's claims in this action stem from his belief he did not violate the rules

of his state court probation. The state court judge disagreed. Mr. Talbert has not appealed this

ruling in state court. His probation violation conviction stands. Mr. Talbert does not prove

favorable termination of his probation violation conviction, and review of his public record

criminal docket does not indicate it has been reversed, expunged, declared invalid, or called into



                                                  4
question by a writ of habeas corpus. 27 Like Williams, to find in favor of Mr. Talbert on his claim

against Officer Ciglar would "necessarily demonstrate the invalidity" of the state court's

conviction for a probation violation. 28 Because Mr. Talbert has not satisfied the favorable

termination requirement under Heck and a finding in his favor here would necessarily demonstrate

the invalidity of the state court's conviction, we must dismiss Mr. Talbert's second amended

complaint with prejudice.

        B. Mr. Talbert fails to state a plausible claim.

        Even if Heck did not apply, Mr. Talbert's complaint fails to state a plausible claim to relief.

In liberally construing Mr. Talbert's complaint, he alleges claims under the First, Fourth, and

Fourteenth Amendments: false arrest, false imprisonment, malicious prosecution, retaliation,

abuse of process, and equal protection. 29 Officer Ciglar argues Mr. Talbert does not plausibly

plead facts to support his conclusory claims.

            i.   Mr. Talbert fails to plead First Amendment retaliation.

        Mr. Talbert initially alleged Officer Ciglar retaliated against him for filing a petition for

post-conviction relief and challenging whether his probation required him to report to her office

by threatening to have Mr. Talbert arrested if he did not report. We found those allegations

insufficient to establish a retaliation claim.

        Mr. Talbert now asserts Officer Ciglar retaliated against him for filing this case.        To

establish a First Amendment retaliation claim, Mr. Talbert must allege "(1) he engaged in First

Amendment protected activity, (2) the defendant took adverse action sufficient to deter a person

of ordinary firmness from exercising his First Amendment rights, and (3) the adverse action was

prompted by the plaintiffs protected activity."30




                                                    5
          Mr. Talbert again does not satisfy the second and third prongs of a retaliation claim. In his

third attempt, Mr. Talbert again fails to plead facts showing an adverse action taken by Officer

Ciglar in response to his filing this action against her. To the extent Mr. Talbert would argue his

arrest constituted Officer Ciglar' s adverse action, Mr. Talbert alleged in his original complaint

Officer Ciglar advised he would be arrested if he did not report to her office. He sued her for this

notice.    As he judicially admitted, Officer Ciglar provided notice of the result for failing to honor

probation.      There is no plausible basis to find a First Amendment claim because Officer Ciglar

arrested Mr. Talbert for violating probation after he sued her for telling him he would be arrested

if he violated probation.

             ii. Mr. Talbert fails to state claims for false arrest, false imprisonment, and
                 malicious prosecution.

          Mr. Talbert pro se alleges (in different variations) Officer Ciglar acted without probable

cause resulting in a false arrest, false imprisonment, and malicious prosecution. 31 We address Mr.

Talbert's claims for false arrest, false imprisonment, and malicious prosecution under the Fourth

and Fourteenth Amendments together because absent proof Officer Ciglar revoked his probation

without probable cause, all of the claims must be dismissed. 32 Mr. Talbert does not allege claims

for false arrest, false imprisonment, or malicious prosecution under state law but similar to federal

law, they require a lack of probable cause. 33

          Mr. Talbert fails to plead facts showing Officer Ciglar revoked his probation without

probable cause. Rather, Mr. Talbert's criminal docket confirms probable cause existed for

revoking his probation. Mr. Talbert had ample opportunity to allege the absence of probable cause

in his Gagnon hearings at the state level. 34 We cannot consider his attempt to re-litigate the the

state court judge's finding of probable cause. 35 Because Mr. Talbert cannot prove the absence of




                                                   6
probable cause, he cannot establish false arrest, false imprisonment, and malicious prosecution

against Officer Ciglar.

            iii. Mr. Talbert fails to plead a violation of Fourteenth Amendment abuse of
                 process.

        We previously considered and dismissed Mr. Talbert's abuse of process claim. 36 "[A]

section 1983 claim for malicious abuse of process lies where 'prosecution is initiated legitimately

and thereafter is used for a purpose other than that intended by the law." 37 To establish an abuse

of process claim, "there must be some proof of a definite act or threat not authorized by the process,

or aimed at an objective not legitimate in the use of [the] process." 38

        Mr. Talbert again fails to allege facts suggesting the Commonwealth initiated the

prosecution legitimately and then used for a purpose other than intended by the Law. Mr. Talbert

instead argues Officer Ciglar improperly initiated the revocation proceedings simply because, in

his view, he did not violate probation. Though Mr. Talbert alleges Officer Ciglar "misused the

court's process by issuing a bench warrant for Plaintiffs' arrest, for a purpose other than that

intended by law", threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice. 39

        Mr. Talbert fails to plead a plausible claim for abuse of process under the Fourteenth

Amendment against Officer Ciglar.

            iv. Mr. Talbert fails to plead a violation of Fourteenth Amendment equal
                protection.

       Mr. Talbert alleges Officer Ciglar violated his Fourteenth Amendment right to equal

protection of the law. 40 "To bring a successful equal protection claim under § 1983, a plaintiff

must prove the existence of purposeful discrimination, and demonstrate that he was treated

differently from individuals similarly situated."41



                                                  7
          Mr. Talbert alleges Officer Ciglar "intentionally, and maliciously, treated [Mr. Talbert]

differently than others similarly situated, therefore violating [Mr. Talbert's] Fourteenth

Amendment right to equal protection of the law. 42 Mr. Talbert fails to plead facts showing Officer

Ciglar purposely discriminated against him. Nor does Mr. Talbert allege facts showing Officer

Ciglar treated him differently from similarly situated individuals. After three attempts, Mr. Talbert

fails to refer to other individuals. Mr. Talbert fails to plead an equal protection claim under the

Fourteenth Amendment.

III.      Conclusion

          We dismiss Mr. Talbert's second amended Complaint with prejudice under Heck v.

Humphrey and because he fails to plead a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). We deny

Officer Ciglar's request to revoke Mr. Talbert's informa pauperis status as moot.




1
 ECF Doc. No. 25-5 at 5; see Commonwealth v. Talbert, No. CP-51-CR-0001620-2018 (Phila.
Ct. Common Pleas).



3
     ECF Doc. No. 2.
4
     ECF Doc. No. 5.
5   See ECF Doc. No. 10.
6
    See ECF Doc. No. 12.
7
    See ECF Doc. No. 13.
8
    ECF Doc. No. 25-5 at 9-11.
9
    See ECF Doc. No. 15.
10
     ECF Doc. No. 17.



                                                 8
11
     Id. at~~ 3-4.
12
     Id. at~ 6.
13
     See id.



15
     See ECF Doc. No. 25.
16
     Rhoads v. Md. Judiciary, 546 Fed. Appx. 91, 93 (3d Cir. 2013)
17
     Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations omitted)).

18
     Ashcroft, 556 U.S. at 678. (quotations omitted).

19
     Tearpock-Martini v. Borough of Shickshinny, 756 F.3d 232, 235 (3d Cir. 2014).
20
  Morrow v. Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (citingNicini v. Morra, 212 F.3d 798, 806
(3d Cir. 2000) (quotations omitted)).
21
   Bronowicz v. Allegheny Cnty., 804 F.3d 338, 344 (3d Cir. 2015) (quoting Heck v. Humphrey,
512 U.S. 477, 486-87 (1994) (internal quotation marks and alteration omitted); see also Floyd v.
AG of Pennsylvania, 722 Fed. Appx. 112, 114 (3d Cir. 2018); Chapman v. Pennsylvania, 82 Fed.
Appx. 59, 63-64 (3d Cir. 2003). The favorable termination requirement "precludes the possibility
of the claimant [sic] succeeding in the tort action after having been convicted in the underlying
criminal prosecution, in contravention of a strong judicial policy against the creation of two
conflicting resolutions arising out of the same or identical transaction." Heck, 512 U.S. at 484.
22
     Id. at 344 (quoting Wilkinson v. Dotson, 544 U.S. 74, 82 (2005)).
23
   McBride v. O'Brien, 646 Fed. Appx. 277, 278 (3d Cir. 2016) (citing Williams v. Consovoy, 453
F. 3d 173, 177 (3d Cir. 2006)); Lyszkowski, 686 Fed. Appx. at 91 (citation omitted).

24
   Williams, 453 F. 3d at 177 (citing Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S. Ct. 1827, 36
L. Ed. 2d 439 (1973)).

25
     Id. at 175.
26
     Id. at 177.
27
  According to Mr. Talbert's criminal docket, which we may consider as a matter of public record,
the state court dismissed his petition for post-conviction relief on the harassment conviction on
September 5, 2018. See Commonwealth v. Talbert, No. CP-51-CR-0001620-2018 (Phila. Ct.
Common Pleas). Although Mr. Talbert did not pursue habeas relief and it is no longer available
because he has been released from incarceration, it does not alter his obligation to satisfy the
                                                   9
favorable termination requirement. See Deemer v. Beard, 557 Fed. Appx. 162, 167 (3d Cir. 2014);
Williams, 453 F.3d at 178; Gilles v. Davis, 427 F.3d 197, 210 (3d Cir. 2005).

28
   Williams, 453 F. 3d at 177 (3d Cir. 2006) ("[t]he threshold question becomes whether
[plaintiffs] success on his § 1983 action would 'necessarily demonstrate' the invalidity of the []
decision to revoke his parole, which would in turn render his § 1983 action uncognizable under
Heck").
29
  We liberally construe a pro se plaintiffs complaint. Benhenni v. Bayesian Efficient Strategic
Trading, LLC, 692 Fed. Appx. 95, 95 (3d Cir. 2017) (citing Higgs v. Att'y Gen., 655 F.3d 333, 339
(3d Cir. 2011)).

30
  Rossiter v. City of Philadelphia, 674 Fed. Appx. 192, 196 (3d Cir. 2016) (citing Mitchell v.
Horn, 318 F.3d 523, 530 (3d Cir. 2003)).
31
     See ECF Doc. 17.
32
   Heilman v. T W Ponessa & Assoc., No. 08-1667, 2009 WL 82707, *3 (3d Cir. Jan. 14, 2009).
To state a claim for false arrest under the Fourth Amendment, a plaintiff must establish: (1) that
there was an arrest; and (2) that the arrest was made without probable cause. James v. City of
Wilkes-Barre, 700 F.3d 675, 680 (3d Cir. 2012) (quotation marks omitted). To bring a claim for
false imprisonment, which originates from an arrest without probable cause, "a plaintiff must
establish: (1) that was detained; and (2) that the detention was unlawful." Id. at 682-83. "To prove
malicious prosecution under [§] 1983, a plaintiff must show that: (1) the defendants initiated a
criminal proceeding; (2) the criminal proceeding ended in plaintiffs favor; (3) the proceeding was
initiated without probable cause; (4) the defendants acted maliciously or for a purpose other than
bringing the plaintiff to justice; and (5) the plaintiff suffered deprivation of liberty consistent with
the concept of seizure as a consequence of a legal proceeding." Kassler v. Crisanti, 564 F .3d 181,
187 (3d Cir. 2009) (quoting Estate of Smith v. Marasco, 318 F.3d 497, 521 (3d Cir. 2003).

33
    Cherkas v. White, No. 17-4498, 2018 WL 1991738, *2 (E.D. Pa. Apr. 27, 2018). The probable
cause analysis is the same for both federal and state-law claims so an inquiry as to Mr. Talbert's
false arrest, false imprisonment, and malicious prosecution claims would be identical under either.
Id.
34
  Gagnon v. Scarpelli, 411 U.S. 778, 782 (1973) (probationer is entitled to a preliminary and final
revocation hearing before revoking probation); See Commonwealth v. Heilman, 876 A.2d 1021,
1026 (Pa.Super. 2005). "When a parolee or probationer is detained pending a revocation hearing,
due process requires a determination at a pre-revocation hearing, a Gagnon !hearing, that probable
cause exists to believe that a violation has been committed. Where a finding of probable cause is
made, a second, more comprehensive hearing, a Gagnon JI hearing, is required before a final
revocation decision can be made. Id. at *P15 (quoting Commonwealth v. Sims, 770 A.2d 346, 349
(Pa. Super. 2001)).




                                                  10
35
   See Heilman, 2009 WL 82707 at *3 (finding collateral estoppel bars consideration of plaintiffs
false imprisonment and malicious prosecution claims because state court decided whether probable
cause present).
36
     See ECF Doc. No. 5.
37
  Rose v. Bartle, 871F.2d331, 350 n.17 (3d Cir. 1989) (quoting Jennings v. Shuman, 567 F.2d
1213, 1217 (3d Cir. 1977)).

38
  Ference v. Twp. of Hamilton, 538 F. Supp. 2d 785, 798 (D.N.J. 2008) (citations and internal
quotation marks omitted).
39
     Ashcroft, 556 U.S. at 678. (quotations omitted).
40
     ECF Doc. No. 17 at~ 12.
41
  Bierley v. Grolumond, 174 Fed. Appx. 673, 676 (3d Cir. 2006); see Spike v. Whittaker, 553 Fed.
Appx. 275. 280 (3d Cir. 2014) (equal protection claims are typically concerned with classifications
that affect groups of citizens differently from others but may also be brought by individuals).

42
     ECF Doc. No. 17 at~ 12.




                                                  11
